Judgment, Supreme Court, Bronx County (Joseph Dawson, J.), rendered November 12, 2008, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 25 years to life, unanimously affirmed.
Defendant did not preserve his claims that the prosecutor’s summation misstated the law of justification and that the court should have given a curative instruction, and we decline to review them in the interest of justice. As an alternative holding, we find that the remarks at issue were fair comment on the evidence and a proper response to the arguments of defense counsel (see People v D’Alessandro, 184 AD2d 114, 119 [1992], lv denied 81 NY2d 884 [1993]). The prosecutor did not claim that the number of stab wounds inflicted by defendant automatically negated his justification defense as a matter of law. Instead, he highlighted the number of wounds in making a factual argument that the jury should reject defendant’s self-defense claim.
We have considered and rejected defendant’s ineffective assistance of counsel argument. Concur—Mazzarelli, J.P., McGuire, DeGrasse, Freedman and Richter, JJ.